United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 12-1191
                         ___________________________

                              Pablo Antonio Murillo

                             lllllllllllllllllllllPetitioner

                                           v.

             Eric H. Holder, Jr., Attorney General of the United States

                            lllllllllllllllllllllRespondent
                                    ____________

                       Petition for Review of an Order of the
                           Board of Immigration Appeals
                                   ____________

                           Submitted: October 17, 2012
                             Filed: October 22, 2012
                                  [Unpublished]
                                 ____________

Before MURPHY, ARNOLD, and SMITH, Circuit Judges.
                          ____________

PER CURIAM.

       Pablo Antonio Murillo, a citizen of Honduras, petitions for review of an order
of the Board of Immigration Appeals, which upheld an immigration judge’s denial
of his claims for asylum and withholding of removal based on his alleged
membership in a particular social group.1 After careful review, we find no basis for
reversal. Specifically, we conclude that the BIA correctly determined that Murillo’s
purported particular social group did not constitute a protected group for purposes of
asylum and withholding of removal. See Gaitan v. Holder, 671 F.3d 678, 680-81 (8th
Cir.) (this court will not overturn BIA’s interpretation of statute unless it is arbitrary,
capricious, or manifestly contrary to statute; social visibility and particularity
requirements are not arbitrary or capricious), petition for cert. filed, 81 U.S.L.W.
3004 (U.S. June 20, 2012) (No. 11-1525).

     Accordingly, we deny the petition for review. See 8th Cir. R. 47B. In addition,
we now lift the temporary stay of removal that was previously granted by this court.
                      ______________________________




      1
       Murillo also pursued cancellation of removal and relief under the Convention
Against Torture, but he does not address these claims in his brief; thus, they are
waived. See Chay-Velasquez v. Ashcroft, 367 F.3d 751, 756 (8th Cir. 2004)
(appellant waives claim that is not meaningfully raised in opening brief).

                                           -2-